Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport February 3d 1781.
                        
                        I send to your Excellency a copy of the report of the naval officer who has seen and constated at Plumb
                            island the real state of the English fleet. I am going this moment a board of the Admiral to know whether he intends going
                            out with all his ships, or at least send a detachment of some of them to Chesapeakbay. It is generally looked on as
                            dangerous to go and attack them in the bay, whose entry is much straiter than it is marked in the Maps. But I think that
                            two men of War and two frigates will destroy all the expedition of Arnold’s in Chesapeak bay, and that in this moment of
                            truce, we have a fair chance for the accomplishing of that plan. I join a copy of a letter which I received from Mr De St
                            Simons, commanding at the Cape the two Regiments that were to act conjointly with the Spaniards. The Count de Custine has
                            given me your Excellency’s letter of the 24th last. I am very sorry of all the trouble which your Excellency experiences
                            at these moments of Unquietness and dissatisfaction which these unhappy circumstances occasion among the Troops, and I
                            very earnestly desire that after they are becalmed, your Excellency may have tranquility enough to come and see us here. I
                            am with respect and great personal attachment Sir Your Excellencys Most obedient humble Servant
                        
                            le cte de rochambeau

                        
                     Enclosure
                                                
                            
                                At the Cape, 7. Jany 1781.
                            
                            I found here, Sir, at my arrival, the Letter which you have favored me with from Newport of the 27th
                                7ber. I directly wrote you to express my gratitude for the Friendship and concern you bear to me; I mentioned the fear
                                I was in, Lest we should not undertake any thing in these seas. Mr De Navia’s army has very much
                                suffered by sickness since his arrival at Cuba. he has lost more than one third of his men, and my corps whose
                                destination is to serve with them, has lost one fourth. Besides, it is divided, there is one half here, and the other
                                at San Domingo. That division had engaged me to go to the Havannah to try to obtain from the Spanish General that it
                                might be reunited, and to have Leave from him to imbark upon the ships of the Chevalier de Monteil, in expectation of
                                his making some enterprise. I would have travelled the Seas, and I expected to attack Providence, thence I would have
                                gone to San Augustin &ca. Before hand I had well taken my measures with the Admiral, and we were perfectly
                                united. But the Spanish General has refused me: I could not have been better received, and treated with more
                                distinction nor heartiness, than I have been at Havannah, not only by the Generals, But yet all the inhabitants. that
                                Colony looks much more considerable than any of ours, all the Proprietors abide in it, so that the Town has the air of
                                a Town of Europe, the Society numerous, and it has an opulent Look. if Spain extended her Trade Cuba would grow
                                immensely rich in a very short time. But the prohibitory Laws are so strong, the punishments so rigorous, that they
                                discourage the Industry. However there is more spirit in that Colony than in the others. Very Likely, the Vicinity of
                                the French and English, between whom it is Situated, is the reason and the Cause of it. I Lately received Letters
                                thence, which mentioned the rentry of Solano, who had cruised for 16. Days at the Rendezvous assigned for the
                                Expedition of Pensacola, and he had seen nothing. They are in fear for the Dragoon, a 64. two Cutter and 50.
                                Transports with Troops, provisions & Munitions. They very Likely have been pushed down the Gulf of Mexico by
                                the Hurricane. There is the effect of that expedition that had been concerned and given to Mr De Galves Gouvernor of
                                Louisiana, nephew of the Minister for the Indian department, who had done it on purpose that he might have a reason to
                                make him Lieutenant General. he justifies perfectly well the concern that his uncle takes for him, he is much estemed
                                by the Spaniards, and beloved by the Frenchmen of Louisiana whom he treats exceeding well, and he is full of Ardor
                                and good will. On new year’s day a Vessel arrived here, belonging to the Empress Queen, coming from Martinico, it brought
                                some Letters that announce a convoy for this place, he arrived at Martinico where they are a making considerable
                                preparations to receive a great number of Troops, among which they talk of the Regiments of Normandy, Neustrie,
                                Auvergne and Rouerque, it is your Second division. I desire much to have an order to join it, I would be very glad to
                                be under your orders, and I would willingly leave the command in chief that I have here. I believe your campaign will
                                be warmer than ours. This is the Season to act in these climates and we Lose it, I am very sorry of it, it is hard to
                                be in a country so exceeding destructive of men, and to do nothing in the military way.
                        
                        
                    